NO. 07-06-0001-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 25, 2006



______________________________





JAMES MICHAEL MCKILLOP, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;



NO. 17,375-C; HONORABLE PATRICK A. PIRTLE, JUDGE



_______________________________



Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Pursuant to a plea of guilty, appellant James Michael McKillop was granted deferred adjudication for burglary of a building and placed on community supervision for four years.  An $800 fine was not suspended.  Proceeding 
pro se
, appellant filed a notice of appeal expressing a desire to challenge community supervision.

The trial court’s certification of defendant’s right of appeal reflects this is a plea-bargain case with no right of appeal and that appellant waived his right of appeal.  By letter dated January 11, 2006, this Court notified appellant that the certification indicated no right of appeal and requested a response by January 23, 2006.  The Court noted that failure to file an amended certification showing a right of appeal or failure to provide other grounds for continuing the appeal might result in dismissal.  
See 
Tex. R. App. P. 25.2(d). 

The letter to appellant was returned by the United States Post Office with a designation of “unable to forward.”  Efforts by the Clerk of this Court to obtain a current address for appellant proved unsuccessful.  Based on the certification, we have no choice but to dismiss the appeal.

Accordingly, the appeal is dismissed.

Don H. Reavis

    Justice







Do not publish.